Citation Nr: 1218462	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-24 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1968 to June 1971 and unverified periods of Reserve service from 1972 to 1974.
This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Louisville, Kentucky.  In a December 2008 rating decision, the RO again denied the Veteran's claim.  In a January 2008 statement, the Veteran stated that he was disagreeing with the December 2008 rating decision; however, this notice of disagreement was timely with regard to the August 2008 decision.  The substantive appeal was timely received for the August 2008 rating decision.  

This claim was previously before the Board in February 2011 when it was remanded for further development.  It has now returned to the Board for adjudication.  The Board finds that VA has complied with the Board's remand by obtaining service personnel records, pertinent clinical records and a VA examination. 


FINDING OF FACT

There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has an acquired psychiatric disability causally related to active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include depression, was not incurred in, or aggravated by, active service. 38 U.S.C.A. §§ 1101, 1110, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  

In VA correspondence to the Veteran in June 2008, VA informed him of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, and of the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because the VCAA notice was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service personnel records, service treatment records (STRs), "buddy statements", and private and VA clinical records in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  

A VA examination and opinion with respect to the issue of appeal was obtained in April 2011.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2011 VA opinion is more than adequate as it is based a thorough review of the claims file, an interview with the Veteran regarding his symptoms, and psychological testing.  A rationale is provided for the opinion given.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c) (4).  

The April 2011 VA examination report reflects that the Veteran reported that his private general practitioner, Dr. M., started him on antidepressants and continues to prescribe them.  In June 2008, VA requested the Veteran to complete and return a VA Form 21-4142 for pertinent treatment providers.  The Veteran provided completed VA Forms 21-4142 for Dr. R.N. and for Dr. J.B; he did not provide a form for Dr. M.  The Board finds that a remand to attempt to obtain any records from Dr. M. is not warranted.  First, the Veteran reported on his VA Form 21-4142 that Dr. N. has been his primary care physician for the last 20 years and has been treating him with medication for depression.  He did not mention a Dr. M.  Second, VA has previously requested the Veteran to provide proper authorization for it to obtain records.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Third, a cursory internet search reflects that Dr. M. is located with the same practice as Dr. N., whose records are associated with the claims file.  Thus, the Board finds that the claims file already contains the pertinent records.

The April 2011 VA examination report reflects that the Veteran reported that "sometime in the mid seventies", he arranged to have his car stolen for insurance money.  According to the Veteran, he was caught and the court mandated that he receive psychological counseling for one year.  No records from such counseling are associated with the claims file.  The Board finds that VA does not have a duty to attempt to obtain such records.  Despite a June 2008 request for authorization for VA to obtain records from medical treatment providers, the Veteran has not completed a VA Form 21-4142 for such counseling, and has not provided the name of the court, the clinician, or the dates of counseling.  As noted above, if a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal criteria 

Service Connection in general 

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.38 U.S.C.A. § 101(24).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record - including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran asserts that he suffers from depression because his father's death necessitated the Veteran's transfer from an assignment in Germany to an assignment in Fort Knox, Kentucky, and resulted in his eventual separation from the service to care for his mother.  He contends that he had wished to live in Europe and remain in the service but could not due to his mother's needs.

The first element of entitlement to service connection is competent evidence of a current disability.  The claims folder includes an April 2011 VA examination report which reflects that the Veteran has a diagnosis of depressive disorder.  Thus, the Board finds that the Veteran has a current disability.  

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The record reflects that the Veteran has reported that his father died in 1970.  Several reports by the Veteran in the 1970s reflect that he denied ever having had depression or excessive worry.  The Veteran's STRs are negative for any complaint of, or treatment for, depression.  The Veteran's June 1971 report of medical history for separation purposes reflects that he denied depression or excessive worry.  Thus, the evidence contemporaneous to service is against a finding that he was depressed in service.  

In addition, the Veteran's statements and the clinical record for the five years after active service are also against a finding that the Veteran was depressed.  The Veteran's October 1972 report of medical history for quadrennial purposes reflects that he denied that he had, or had ever had, depression or excessive worry.  The October 1972 report of medical examination reflects that the Veteran's psychiatric condition was normal.  The Veteran's September 1976 report of medical history reflects that he denied having had depression or excessive worry.  The September 1976 report of medical evaluation reflects that the Veteran's psychiatric condition was normal.  

A VA record dated in February 2001 reflects that on depression screening, the Veteran indicated that he has not felt depressed or sad for much of the time during the past year.  A November 2003 VA record reflects that on depression screening, the Veteran indicated that he has not felt depressed or sad for much of the time during the past year.  The depression screen was negative.  A December 2004 VA record reflects that the Veteran's PTSD screen was negative. 

The earliest clinical evidence of depression is in February 2006, more than 30 years after the Veteran's separation from active service.  A February 2006 VA record reflects that the Veteran talked at length about depression and his health. He stated that he "does not feel depressed, I'm a pessimist".  He reported that food is the only thing going for him.  It was further noted that he was retired, lives alone, has no relatives, and goes out with a few old work buddies a few times weekly.

A January 2007 VA record reflects that the Veteran's PTSD screening was negative.  

Private medical records from 2008, and private medical correspondence dated in June 2008 from Dr. J.B. reflect that the Veteran had been seen on a regular basis since April 2008 for Major Depression Disorder without psychotic features.  The correspondence reflects that the Veteran reported that his depression began during service and subsequent to his father's death.  Private medical records from Elizabethtown Psychologists, dated in 2008, reflect that the Veteran reported "chronic depression since the death of his father."  The Board finds that the private records are not medical opinions as to etiology, but are recitations of the Veteran's self-reported history.  Thus, they lack probative value on the issue of etiology. See Black v. Brown, 5 Vet. App. 177 (1993).  

The Veteran underwent a VA examination in April 2011.  The examiner stated that it is less likely than not that the Veteran's current diagnosis of depressive disorder had its onset during his active duty or is otherwise related to his active duty, to include the death of his father in January 1970.  The examiner noted the depressive symptoms which merge after the death of a loved one are most appropriately described as bereavement, which is a normal non-pathological response to loss.  The examiner noted that despite the Veteran's assertions, there is no evidence that he was ever diagnosed or treated with depression or any other psychiatric condition during his active service.  He further stated that the Veteran's history of his depression, is purely based on the Veteran's own-self-assessment and speculation which has been shown to be unreliable based on psychological testing.  The examiner stated that depression is a psychiatric illness with multi-factorial causes.  He stated that an "important factor that [the Veteran] fails to include in his narrative is that he was also drinking heavily during the time that he first began to struggle with depression.  He was drinking heavily before he entered military service, and his drinking escalated further after his military discharged.  It is well-established that alcohol is a CNS (central nervous system) depressant that can cause depression.  [The Veteran]'s chronic alcohol use is likely the most clinically relevant explanation for why [the Veteran] has been struggling with depression off and on since his military discharge.  In addition, [the Veteran] evidences long-standing personality features consistent with schizoid personality disorder (see diagnosis section).  The combination of [the Veteran]'s personality disorder and heavy alcohol use have the effect of exacerbating any existing problems in occupational and psychosocial functioning, which in turn can also lead to an increase in depressive symptomatology."

The examiner also noted that the Veteran's performance in psychological testing raises questions about the validity of the Veteran's self report. 

The Veteran's DD 214 reflects that he was granted an early separation from active service in June 1971 to return to school.  The Veteran has stated that at the time of his release from active duty, he was unaware that depression was considered a medical problem or that he was suffering from it.  The reports of medical history which the Veteran completed in June 1971, October 1972, and September 1976 specifically requested the Veteran to state whether he had, or had ever had, depression or excessive worry.  The Veteran's contention that he did not know that depression was a medical problem is inconsistent with the report of medical history which specifically lists depression as a condition, and which he specifically denied having ever had.  The Board finds that the records contemporaneous to the Veteran's service are more probative than his statements made approximately 30 years later and for purposes of VA compensation.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran). See also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that, while the Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony). 

In addition to the Veteran's denials in service of depression, a January 1971 letter of appreciation is also against a finding that the Veteran suffered from depression in service.  The letter, from the Director of Army Budget, Major General L.T., states that the general was particularly impressed by the Veteran's attitude and positive manner, his sense of urgency, his attention to detail, and his ability to learn new procedure quickly.  

The Veteran has asserted that his weight gain in service is evidence of his depression over his father's death; however, the Board does not agree.  The Veteran's STRs reflect that in August 1968, prior to entrance into service, he weighed 234 pounds and was overweight and unfit for duty.  Thus, prior to entrance into service and prior to the death of his father, the Veteran had a weight problem.  A September 9, 1968 annotation reflects that the Veteran was unfit for military service; however, it then notes that upon recheck, he weighed 229 (4 pounds overweight) and that he qualified for a waiver.  The Veteran entered active duty on September 9, 1968.  An entry the next day, September 10, 1968, reflects that the Veteran was 231 pounds.  A May 1971 record reflects that the Veteran was placed on a diet.  Upon separation in June 1971, the Veteran's weight was 240 pounds.  Thus, the record reflects that the Veteran was overweight upon entrance, and gained approximately 10 pounds in 1 1/2 years.  An October 1972 report of medical examination for quadrennial active duty purposes reflects that the Veteran weighed 215 pounds.  Thus, the record reflects that he had lost approximately 25 pounds in the year after separation.  The record reflects no Reserve active duty for training service after 1974.  A September 1976 report of medical examination for quadrennial retention purposes reflects that the Veteran weighed 300 pounds.  It was noted that he had exogenous obesity.  Thus, the evidence of record does not support the Veteran's contention that he was stressed in active service which led to excessive eating.  The record reflects that the Veteran's excessive weight gain was many years after separation from service.  

The Board finds that the Veteran is less than credible with regard to depression in service; such a finding is based on the record as a whole, to include, the Veteran's denials of depression upon service examinations, his lack of STRs reflecting depression, and his accommodation letter in service which reflects a positive attitude.

The Board also notes that the evidence reflects that the Veteran has a diagnosis of alcohol dependence in remission.  Service connection may not be granted for substance abuse on the basis of service incurrence or aggravation. 38 U.S.C.A. § 105, 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98.  The law does not preclude a veteran from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability. Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  However, in the present claim, the Veteran is not service-connected for another disability.

The Board also finds that the evidence of record with regard to alcohol dependence does not support the Veteran's allegation of depression in service or due to an incident in service.  The April 2011 VA examination report reflects that the Veteran reported that he "partied and drank excessively" in college prior to active service.  It was noted that from age 16 until entrance into service, the Veteran drank a half-pint to one pint of vodka per day.  He reported that he only consumed about one to two beers per day while in the military.  The Veteran's service personnel records are negative for any alcohol related problems.  In addition, as noted above, a January 1971 letter of appreciation reflects that the Veteran was commended for his attitude, attention to detail, and ability to learn new procedures quickly.  This letter was approximately one year after the reported death of the Veteran's father and does not support alcohol abuse or dependence in service.  Finally, the Veteran stated that after service, he began to drink "a lot more" because he was depressed about his job situation.  Thus, the Veteran's alcohol dependence does not support his claim for service connection for an acquired psychiatric disability.  

The claims file includes a "buddy statement" from M.E., Jr.  M.E., Jr., stated that he noticed that after the Veteran transferred to Ft. Knox and started living with his mother, his "consumption of alcohol and food was amazing."  He further stated that the Veteran has told him several times that he was "depressed about not being in the career service and this could be why his eating and drinking is so out of control."

The claims file includes a "buddy statement" from TJ M., dated in July 2008.  He stated that he was with the Veteran when the Veteran received notification of the death of his father and that the Veteran appeared inconsolable.  TJ M. further stated that he has stayed in touch with the Veteran through correspondence, phone calls, and occasional visits.  TJ M. stated that he "realized that [the Veteran] remained depressed over the death of his father for an extremely long time."

The opinions of M.E., Jr. and TJ M. reflect lay opinions and not opinions of a trained mental health professional who can attest to the differences between bereavement and clinical depression.  Although M.E. Jr. opined that the Veteran's depression over his career "could" be the reason why he drinks and eats to excess, such a statement is speculative.  In addition, it fails to consider the STRs which reflect that the Veteran was overweight prior to entrance into service, and the Veteran's self-reported statements that he drank to excess to such a point that he failed out of college prior to entrance into service.  The Board acknowledges the statement of TJ M. that the Veteran was inconsolable upon notification of the death of his father.  The Veteran contends that his father died in January while the Veteran was stationed in Europe.  The Veteran's service personnel records reflect that he departed Europe on January 16, 1970 and did not return.  Thus, TJ M. would have been, at most, with the Veteran for approximately two weeks after the father's death.  As noted by the examiner, bereavement is a normal reaction. The examiner noted the depressive symptoms which merge after the death of a loved one are most appropriately described as bereavement, which is a normal non-pathological response to loss.  

The Board finds that the opinion of the VA clinician is more probative than the lay statements of the Veteran's friends.  In this regard, the Board notes that the VA clinician has the training and expertise necessary to make a clinical diagnosis and competent opinion as to etiology.  In addition, the VA examiner considered the Veteran's self-reported history, his STRs, and post service clinical records, and psychological testing.  

The Board notes that the April 2011 VA examiner opined that the Veteran has evidence of long-standing personality features consistent with schizoid personality disorder even prior to military service.  Personality disorders are not diseases or injuries for compensation purposes, and, except as provided in 38 C.F.R. § 3.310(a) a disability resulting from them may not be service connected.  In the Veteran's case, 38 C.F.R. § 3.310(a) is not for consideration as the Veteran does not have any service-connected disability.  

In sum, the clinical evidence of record is against a finding that the Veteran has an acquired psychiatric disability, to include depression, which is causally related to active service.  The Veteran and his former "buddy" service members have not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, their lay opinions do not constitute competent medical evidence and lacks probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
 
The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depression, is denied.



____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


